USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 1 of 12


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

UNITED STATES OF AMERICA,                )
                                         )
             Plaintiff,                  )
                                         )
                                         )      No. 2:14-cr-33
                                         )
JEREMIAH ELLIS,                          )
                                         )
             Defendant.                  )

                               OPINION AND ORDER

      Sometimes, the standard of review can make all the difference in deciding a legal

issue. Jeremiah Ellis was found competent to stand trial by Magistrate Judge Andrew

P. Rodovich, and Ellis now seeks review of that decision in a motion he has called a

“Request for De Novo Review.” [DE 229.] But the title of his motion suggests a

standard of review—de novo—that is inapplicable to the present situation. Instead, the

review of a Magistrate Judge’s competency finding is governed by a clear error and

contrary to law standard. In other words, I don’t take a fresh look at the matter. To be

sure, the evidence presented to Judge Rodovich on the issue of Ellis’s competency was

conflicting. But Judge Rodovich sifted through that evidence, made findings of fact,

weighed the credibility of the witnesses and ultimately concluded that Ellis understood

the nature of these proceedings and could assist in his defense. In other words, that he

is competent to stand trial. I have thoroughly reviewed the transcript of the hearing

before Judge Rodovich, and because I find Judge Rodovich’s conclusion that Ellis is
USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 2 of 12


competent to stand trial is not clearly erroneous or contrary to law, the motion [DE 229]

is DENIED.

                                       Background

       Ellis contends there is a conspiracy afoot and that world events, and his criminal

prosecution, are being controlled by a shadowy organization of elites who he refers to

as the “Illuminati.” According to Ellis, this group is attempting to control and silence

him through a conspiracy with the FBI. Magistrate Judge Paul R. Cherry was the first

magistrate assigned to the case, and he determined in several orders that there was

reasonable cause to believe that Ellis was suffering from a mental disease or defect

rendering him mentally incompetent to the extent that Ellis was unable to understand

the nature and consequences of the proceedings against him, lacked the ability to assist

in his legal defense, and that he was not competent to stand trial. [DE 57, 64, 74, 84, 88.]

Ellis was committed to the custody of the Attorney General and was hospitalized. His

capacity was reviewed approximately every four months thereafter.

       Over a five and a half year period of time, Ellis was examined by three federally

employed forensic psychologists (Dr. Boutwell, Dr. Wadsworth and Dr. Lloyd) who

worked at two federal medical centers (Lexington FMC and Butner FMC). The three

federally employed forensic psychologists produced 7 forensic evaluation reports

(Defs.’s Exs. C-I), each concluding Ellis was not competent to stand trial. Dr.

Wadsworth and Dr. Lloyd went one step further and found Ellis was also

“unrestorable”—meaning that he is not likely ever to be competent to stand trial.


                                             2
USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 3 of 12


      The government eventually retained the services of a neuropsychologist, Dr.

Diana Goldstein, with the Isaac Ray Center in Chicago, Illinois, to examine Ellis. Dr.

Goldstein ran tests on Ellis on two separate occasions. She also exhaustively reviewed

the case history as well as reports of witnesses who claimed that Ellis was lying about

his mental health to avoid prosecution. The evidence reviewed by Dr. Goldstein also

suggested that Ellis was teaching others on how to fake mental illness to avoid

prosecution and that one pretrial detainee in Chicago had employed Ellis’s techniques.

Dr. Goldstein also referenced a recorded phone call between Ellis and Ashley

Patterson’s mother (Patterson is Ellis’s co-defendant) where Ellis could be heard trying

to get Patterson’s mother to convince Patterson to employ the same ruse – that is, to

feign mental illness to avoid prosecution. Based on these facts and other data points,

Dr. Goldstein disagreed with the BOP psychologists and concluded that Ellis was

“malingering,” or feigning, and ultimately found Ellis competent to stand trial.

      This clash of experts led to a contested hearing before Judge Rodovich to

determine whether Ellis is competent to stand trial. Both parties attended and put on

testimony by expert witnesses as well as offered exhibits into evidence. Judge Rodovich

entered an opinion and order thoroughly reviewing the procedural history of the case

and summarizing the evidence at the evidentiary hearing. [DE 226.] Judge Rodovich

reached the conclusion of law that the Government had demonstrated by a

preponderance of the evidence that Ellis is competent to stand trial.




                                            3
USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 4 of 12


       Ellis thereafter filed a “Request for De Novo Review.” [DE 229.] Ellis requests

that I review the entire transcript and exhibits introduced into evidence during the

competency hearing held before Judge Rodovich, and make a determination as to

whether or not the Government introduced enough evidence at the hearing to find Ellis

competent to stand trial. But before diving into the merits, there is a predicate (and

critical) question: what is the standard by which I review the competency decision of

Judge Rodovich? As I noted at the outset, the Government contends that the de novo

standard requested by Ellis is inapplicable here and that, instead, Judge Rodovich’s

opinion is subject to the deferential clearly erroneous or contrary to law standard. [DE

231.] In other words, according to the Government, I don’t take a fresh look at the

evidence and make my own factual findings. Instead, I am only asked to decide if

Judge Rodovich’s findings of fact leave me with a definite and firm conviction that a

mistake has been made. United States v. Garcia, 948 F.3d 789, 806 (7th Cir. 2020).

       For the reasons discussed below, I agree with the Government that the correct

standard of review is the clearly erroneous or contrary to law standard. And, as in

many cases, the standard of review drives the result. In the face of conflicting and

compelling evidence on each side of the issue, it would very difficult to conclude that

Judge Rodovich’s decision was clearly erroneous or contrary to law.

                                       Discussion

       To be competent to stand trial, a court must determine whether a defendant has

sufficient present ability to consult with his lawyer with a reasonable degree of rational


                                            4
USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 5 of 12


understanding and whether he has “a rational as well as factual understanding of the

proceedings against him.” Dusky v. United States, 362 U.S. 402, 402 (1960). Although

there is a presumption that a criminal defendant is mentally competent to stand trial,

once the issue of mental competency is raised, the government bears the burden of

proving by a preponderance of the evidence that the defendant is competent to stand

trial. United States v. Teague, 956 F.2d 1427, 1431 n.10 (7th Cir. 1992).

       As noted above, the first issue is what standard of review I should apply to Judge

Rodovich’s conclusion that Ellis is competent to stand trial. Although Ellis urges that I

review the decision de novo, that is not the correct standard. 28 U.S.C. § 636(b)(1)(A)

authorizes the designation of a magistrate judge “to hear and determine any pretrial

matter pending before the court” with certain listed exceptions (none of which are

applicable here). This section also provides the district judge may reconsider a

magistrate judge’s order if it appears to be “clearly erroneous or contrary to law.” 28

U.S.C. § 636(b)(1)(A).

       Because a determination of a defendant’s competency is not one of the listed

categories excluded by section 636, it should be classified as fitting into the broad scope

of pretrial matters which magistrate judges are explicitly authorized to hear and

determine. Our local rules provide a magistrate may perform all duties authorized by

the United States Code and any rule governing proceedings in this court. See N.D. Ind.

L.R. 72-1(b).




                                              5
USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 6 of 12


       I’ve reviewed the competency statute itself, and it is not to the contrary. In fact,

the competency statute merely refers to a motion before “[t]he court” which seems to

encompass both district court judges as well as magistrate judges. 18 U.S.C. § 4241.

And to the extent that a magistrate judge’s authority is limited by Article III, I concur

with the analysis of the court in United States v. Prado, No. 18-CR-192, 2019 WL 1320316,

at *4 (E.D. Wis. Mar. 22, 2019), which found that although the competency decision

affects fundamental rights, it is akin to allowing a magistrate judge to decide whether a

defendant may waive conflict-free representation, or waive counsel and represent

himself at trial, which are duties magistrate judges routinely handle.

       This same issue was recognized by Judge Rodovich himself in another case,

United States v. Kasim, No. 2:07 CR 56, 2008 WL 4822291 (N.D. Ind. Nov. 3, 2008). There,

Judge Rodovich recognized that the Northern District of Indiana has adopted the

awkwardly named “Dispositive Logic Table” which designates the assignment of

motions between the magistrate judges and presiding district judges, and the table

assigns orders of competency to stand trial in criminal cases as “non-dispositive” and

thus within the bailiwick of the magistrate judges. Id. at *16; see

https://www.innd.uscourts.gov/sites/innd/files/DispositiveLogic.pdf.

       As best I can tell, I don’t believe the Court of Appeals for the Seventh Circuit has

directly addressed this question, but as the Court in United States v. Prado has

recognized, the Seventh Circuit has occasionally noted, without further comment, that a

magistrate judge found a defendant competent. See United States v. Prado, No. 18-CR-


                                             6
USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 7 of 12


192, 2019 WL 1320316, at *3 (E.D. Wis. Mar. 22, 2019) (citing United States v. Cobb, No.

97-2622, 1997 WL 786909 (7th Cir. Dec. 19, 1997); United States v. Nance, No. 96-2277,

1997 WL 355761 (7th Cir. June 24, 1997); United States v. Jones, 87 F.3d 954, 955 (7th Cir.

1996)). While it is always dangerous to draw conclusions from dicta in appellate

opinions, there seems to be at least an implicit assumption that the magistrate judges

are empowered to hear such motions. I have found no Seventh Circuit opinion to the

contrary. Yet other district courts have reviewed a magistrate judge’s finding of

competency. See, e.g., United States v. Battle, 264 F.Supp.2d 1088, 1107-08 (N.D. Ga. 2003)

(affirming magistrate judge’s finding of competency). And, specifically, other district

courts have reviewed a magistrate judge’s determination of competency, treating it as a

review of a nondispositive matter and applying the “clearly erroneous or contrary to

law” review. See, e.g., United States v. Hernandez-Garcia, No. 8:03 CR 59, 2004 WL

1179452, at *2 (D. Neb. May 27, 2004).

       All this is to say I am comfortable that Judge Rodovich had the authority to find

Ellis competent to stand trial, and that my review of his decision should be whether it is

clearly erroneous or contrary to law. There is no such error in Judge Rodovich’s

comprehensive decision.

       At the competency hearing in front of Judge Rodovich, the Government put Dr.

Goldstein on the stand first. To begin with, in her report, Dr. Goldstein provided an

extensive list of reasons why she believed Ellis was malingering. See generally DE 125 at

30-34. She pointed out that none of the witnesses at the scene of the bank robbery


                                              7
USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 8 of 12


reported any kind of bizarre behavior on Ellis’s part. Id. Nor was there any evidence of

psychotic behavior when Ellis was interviewed in Missouri after being apprehended.

Id. What’s more, the FBI had interviewed 10 witnesses after Ellis’s arrest; all of these

people were close to him and none of them expressed any significant concerns about his

mental health. Id. It was only after Ellis was detained that he first started displaying

psychotic symptoms. Id. Dr. Goldstein looked askance at this sequence of events.

       During the hearing, Dr. Goldstein elaborated on her findings. She testified that

approximately 30 percent of the individuals she evaluates for competency to stand trial

are “malingering.” [Hrg. Tr., DE 225 at 7.] She defined malingering as an intentional

production of symptoms that are either false or grossly exaggerated. Id. at 8. As I noted

previously, prior to Dr. Goldstein, Ellis had been evaluated five times by other

individuals associated with the Bureau of Prisons. [Id. at 13.] For example, Ellis had

previously taken the Wechsler Adult Intelligence Scale, Fourth Edition (WAIS-IV),

which was given by Dr. Boutwell in early 2015, and scored 53. A score of 53 on this test,

which measures IQ, would put Ellis in the “Extremely Low Range” or at .1% of his

peers. [DE 125 at 9.] Yet when he took this test with Dr. Goldstein, Ellis scored an 86

which was in the Low Average Range. [Id. at 23.] These divergent results are very

difficult to reconcile. All of the experts agreed that subjects can purposely perform

poorly on an IQ test, but they can’t fake their way to a better score. [DE 226 at 6.] For

this reason, the IQ of 86 achieved by Ellis when tested by Dr. Goldstein was found to be

a much more reliable indicator of his true ability. [Id.]


                                              8
USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 9 of 12


       In addition, Dr. Goldstein testified at length in the hearing about the different

tests, inconsistent test results, and differing evaluations, all of which showed that Ellis is

malingering. For example, Ellis claimed auditory and visual hallucinations in the first

evaluation, then auditory only, then at the third evaluation no hallucinations at all. [DE

225 at 17-34.] By the time she testified, Dr. Goldstein had looked at all seven reports on

Ellis and she believed none of them were consistent. [Id. at 34.] Dr. Goldstein testified

at length as to why she discounted some of the previous tests and conclusions by the

other forensic psychologists, and she ultimately concluded that he was malingering.

       Included in her review of materials relating to this case, Dr. Goldstein also

listened to a phone call that Ellis made to the mother of his codefendant, Ashley

Patterson, in June of 2017 (about six months before Dr. Goldstein’s evaluation). [Id. at

35-36; Gov’t Ex. 3.] During the phone call, Ellis explains that he has been to the law

library and educated himself on what it means to be found permanently incompetent,

and it was his understanding that he would have to be let go within a period of time

(Ellis says 75 days) because they are not going to find him dangerous. [DE 225 at 37.]

Ellis encourages his co-defendant, Ashley Patterson, to reject her plea agreement and to

do the same. [Id.; DE 226 at 7.] And Ellis says, “[t]here’s a chance this could work.”

[DE 225 at 37.] This phone call was further support for Dr. Goldstein’s conclusion that

Ellis was malingering. For her part, Dr. Wadsworth (who also testified during the

competency hearing) also listened to the call, and acknowledged having “concern”




                                              9
USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 10 of 12


 about it, but it did not change her opinion on Ellis’s competency. [DE 225 at 89; 226 at

 7.]

        Judge Rodovich concluded that malingering was additionally indicated by

 statements taken from a jailhouse informant in June, July, and September 2017. Dr.

 Goldstein reviewed these informant statements as well, and she considered them as

 lending further support to her conclusion of malingering. [Goldstein Eval. dated 1-23-

 18, contained in binder Gov’t Ex. 1, at 12, 33.] According to the jailhouse informant,

 Ellis admitted he was faking a mental illness and believed he would be released when it

 was determined that his competency could not be restored. [DE 226 at 7.] The jailhouse

 informant also claimed that Ellis coached other inmates on feigning a mental illness.

 [Id.] There is some corroboration of this claim. One of those inmates was an individual

 named Adel Daoud. According to Dr. Goldstein, a review of the docket in Daoud’s case

 shows that he too was sending very similar letters to the court claiming a vast

 conspiracy involving the “Illuminati.” [DE 125 at 33.]

        Finally, Judge Rodovich considered letters from Ellis to his co-defendant, Ashley

 Patterson, in which Ellis refers to his insanity defense and that he will be free in

 approximately one year because of it. [DE 226 at 6.] These letters were reviewed by Dr.

 Wadsworth before her August 22, 2016 report, and she “acknowledged that the letters

 written to Ashley Patterson by Mr. Ellis raise concern that Mr. Ellis could be feigning

 symptoms.” [Wadsworth Eval. dated 8-22-16, contained in binder Gov’t Ex. 1, at 8.]




                                              10
USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 11 of 12


        Judge Rodovich concluded that Ellis’s stated belief in the Illuminati conspiracy is

 nothing more than a contrived effort to avoid prosecution. He reasoned that the letters

 to Patterson and his telephone call “clearly demonstrate” that Ellis believes he can avoid

 a lengthy prison sentence by blaming the Illuminati. [DE 226 at 9.] He noted that all of

 the reports indicated that Ellis was cooperative during the testing procedures and

 during therapy sessions, and that all of the experts agree that Ellis does understand the

 role of the judge, jury, prosecutor, and defense attorney during a trial. [Id.] Judge

 Rodovich believes Ellis has the ability to cooperate with his attorney, if he chooses to do

 so. [Id.] To the extent there was some conflicting evidence between the psychologists

 and the neuropsychologist, Judge Rodovich credited Dr. Goldstein’s as better reasoned

 and more reliable, and explained how he reached this conclusion. [Id. at 10-11.] He

 found that Dr. Boutwell failed to detect that Ellis was malingering, and her report was

 then relied upon by Dr. Wadsworth and Dr. Lloyd. [Id. at 13.]

        Ellis has not demonstrated that Judge Rodovich’s decision was clearly erroneous

 or contrary to law. His findings are plainly explained in the opinion and supported by

 evidence in the record. While Ellis may disagree with Judge Rodovich’s ultimate

 conclusion, he has not pointed to anything in Judge Rodovich’s methodology,

 procedure, or rationale that is clearly erroneous or contrary to law.

                                        Conclusion

        For the reasons set forth above, Ellis’s Request for De Novo Review [DE 229] is

 DENIED. Judge Rodovich properly found that Ellis is competent to stand trial.


                                             11
USDC IN/ND case 2:14-cr-00033-PPS-APR document 237 filed 09/08/20 page 12 of 12


 SO ORDERED.

 ENTERED: September 8, 2020

                                           /s/ Philip P. Simon
                                           PHILIP P. SIMON, JUDGE
                                           UNITED STATES DISTRICT COURT




                                      12
